t c summary opinion united_states tax_court danny m knight petitioner v commissioner of internal revenue respondent docket no 1370-08s filed date lawrence d rouse for petitioner wesley j wong for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to his claimed deduction for unreimbursed employee_expenses background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in nevada petitioner is a retired inside journeyman wireman electrician drawing a pension from his local union in topeka kansas topeka he is allowed to work only hours per month in kansas otherwise the local union will deduct a certain amount from his pension but petitioner can work for any other non-kansas union as much as he wants therefore he travels for work to places such as fairbanks alaska fairbanks las vegas nevada las vegas and bakersfield castorville and san francisco california during petitioner signed the out-of-work list book at his local union in topeka as a book one member he could sign the book in person or by certified or registered mail as a traveler however he could sign only a nonlocal union’s book two because he was a nonresident he was required to sign a nonlocal union’s book in person and had to be present at the nonlocal union in order to catch a call ie accept an assignment once petitioner accepted an assignment he was not given any guaranty by the contractor as to how long or whether the work would last during petitioner resided for to months in a fifth- wheel travel trailer that was kept at an rv park in las vegas and later in he moved into his then girlfriend’s house at greenhurst in las vegas petitioner also owned a few properties in topeka in before petitioner’s divorce he resided with his then wife and two daughters on 25th street thereafter he resided with his daughter and three grandchildren on 21st street he also owned a piece of his grandfather’s property that he had a structure on petitioner kept certain vehicles at his topeka and las vegas residences for example he kept two motorcycles in topeka for his personal_use he kept a jeep and a ford f-250 pickup in las vegas that were used for driving to and from the union hall or the house and transporting tools safety clothing and whatever during but occasionally he drove the jeep or the ford f- pickup for personal purposes in las vegas during if he went to dinner or something on the weekend petitioner was not reimbursed by his various employers or the unions for the expenditures he made in instead he claimed dollar_figure in unreimbursed employee_expenses on his schedule a itemized_deductions before application of the sec_67 2-percent floor petitioner’s unreimbursed employee_expenses consist of description amount dollar_figure vehicle expense sec_43 parking fees tolls and transportation travel_expenses big_number unspecified business_expenses big_number meals and entertainment big_number big_number safety clothing workingdues union dues tooldep tool repairs big_number 1before application of the 50-percent ceiling of sec_274 petitioner’s vehicle expense is based on big_number business miles at the standard mileage rate of cents petitioner’s travel_expenses consist of dollar_figure for rent dollar_figure for laundry dollar_figure for misc and dollar_figure for heat petitioner’s rent consists of charges incurred at the rv park where he kept his fifth-wheel travel trailer and expenditures he made to maintain his then girlfriend’s house 1petitioner reported expenditures_for laundry of dollar_figure per week except he reported an additional expenditure for laundry of dollar_figure on or about date 2the court notes that the record indicates that petitioner’s misc expenses include expenditures_for personal items such as a birthday card a dollar_figure gun and a sam’s club renewal petitioner’s unspecified business_expenses consist of dollar_figure for licenses dollar_figure for office dollar_figure for postage and dollar_figure for phone petitioner’s meals and entertainment_expenses consist of dollar_figure for meals dollar_figure for water and dollar_figure for entertainment i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions sec_7491 petitioner has not alleged that sec_7491 applies and he has neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on him 3although petitioner claimed a dollar_figure deduction for unspecified business_expenses the correct total is dollar_figure ii parties’ arguments petitioner argues that his expenditures in alaska california and las vegas for travel away from home are deductible as unreimbursed employee_expenses because his tax_home is topeka where he maintains a home with his daughter and grandkids two motorcycles his driver’s license and his voter registration alternatively he argues that his expenditures are deductible as job search expenses respondent argues that the expenditures are not deductible as travel away from home expenses because either petitioner is an itinerant or his tax_home is las vegas alternatively he argues that the expenditures are not deductible for lack of substantiation and that the expenditures during july to date are not deductible as job search expenses because petitioner worked primarily for a certain contractor the court however need not decide whether petitioner had a tax_home or its location for purposes of his travel away from home expenditures or whether the expenditures constitute job search expenses petitioner’s expenses are not deductible under sec_162 on either theory because he has not complied with the substantiation requirements of sec_274 or sec_6001 and the regulations thereunder discussed infra except as otherwise noted iii unreimbursed employee_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but as a general_rule deductions are allowed only to the extent that they are substantiated sec_274 no deductions are allowed for gifts listed_property or traveling entertainment amusement or recreation unless substantiated taxpayers must keep records sufficient to establish the amount of the items required to be shown on their federal_income_tax returns if the taxpayer establishes that he has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate a deductible amount in some circumstances 39_f2d_540 2d cir but the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating expenses specifically sec_274 and the regulations thereunder require taxpayers to substantiate their deductions by adequate 4the term listed_property is defined to include passenger automobiles and cell phones sec_280f v records or sufficient evidence to corroborate the taxpayers’ own testimony as to the amount of the expenditure or use the time of the expenditure or use the place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of the persons entertained or receiving the gift see also sec_1 5t a and b temporary income_tax regs fed reg date as to the rules of substantiation the temporary_regulation provides that taxpayers must maintain and produce such substantiation as will constitute proof of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date written evidence has considerably more probative value than oral evidence id to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book a diary a log a statement of expense trip sheets or a similar record and documentary_evidence that in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to substantiate petitioner’s deductions for unreimbursed employee_expenses or job search expenses he has provided his logbook certain receipts his testimony and a letter from his union that explained the application process and stated no reimbursement is made by the local union to an applicant for travel lodging tools or any other expenses that might be incurred while trying to obtain a job a petitioner’s deduction for vehicle expense sec_1 deduction based on the standard mileage rate petitioner admitted that his mileage was a guesstimation or an approximation of the mileage he drove that day or for the trip he would get like a mapquest or something of that nature or a road map to determine his mileage or if he looked at the odometer and it had miles in a full week he divided it by seven he also admitted that his estimates were not accurate because he recorded miles traveled per day round trip from summerlin to various work sites but the mileage from summerlin to the community college was only about to miles round trip and the mileage from summerlin to caesar’s palace was about or miles round trip his business mileage included personal miles if he went to dinner or something on the weekend he recorded miles per day as business miles even for days when he was not working such as the weekends he recorded miles per day as business miles accrued in las vegas but he was actually in topeka on a non- business trip he claimed deductions for mileage from las vegas to fairbanks and back even though it was not his vehicle that was driven to fairbanks and he inaccurately reported his mileage on his form_2106 employee business_expenses eg he reported big_number business miles as total miles driven in and did not include mileage for commuting miles other miles or personal_use miles the court therefore finds that petitioner has not sufficiently substantiated either the business use of his vehicles or the business_purpose of his expenditures or uses see sec_274 sec_1_274-5t c through i temporary income_tax regs fed reg date see also rodriguez v commissioner supra petitioner is not entitled to a deduction for vehicle expenses based on the standard mileage rate and respondent’s determination is sustained deduction based on actual transportation_expenses although petitioner did not claim a deduction for actual costs of his transportation_expenses he has submitted various receipts and statements purporting to substantiate the actual costs of his transportation_expenses see revproc_2003_76 sec_5 2003_2_cb_924 taxpayers generally may deduct an amount based on the standard mileage rate or actual costs the court has concluded that petitioner’s evidence is not sufficient to substantiate either his business use of his vehicles or the business_purpose of his claimed deduction based on the standard mileage rate it also is insufficient to substantiate his business use or business_purpose for a deduction based on the actual costs of his transportation_expenses petitioner therefore is not entitled to a deduction based on the actual costs of his transportation_expenses see sec_274 sec_1_274-5t c through i temporary income_tax regs supra see also sanford v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 petitioner’s deduction for toll expenses expenditures_for tolls may generally be deducted as a separate item see revproc_2003_76 sec_5 c b pincite petitioner has not provided any receipts to substantiate his expenditures_for tolls petitioner therefore is not entitled to the deduction see sec_6001 respondent’s determination is sustained b petitioner’s deduction for travel expense sec_1 travel_expenses based on per_diem rates in a letter to respondent petitioner asserted that his travel_expenses were based on per_diem rates for travel inside and outside the continental_united_states he listed his travel_expenses as follows las vegas dollar_figure per day california 5although petitioner submitted a ticket stub from a convention center in las vegas for parking the ticket stub does not set forth the amount that he expended the court therefore cannot provide an allowance for parking see 39_f2d_540 2d cir 85_tc_731 an estimate must have a reasonable evidentiary basis average dollar_figure per day fairbanks average dollar_figure per day and canada average dollar_figure per day the evidence indicates however that petitioner’s assertion is incorrect indeed the dollar_figure petitioner claimed is derived from the sum of his actual costs for rent laundry misc and heat as reported in his logbook revproc_2003_80 sec_1 2003_2_cb_1037 states that its purpose is to provide rules under which the amount of an employee’s business_expenses for lodging meal and incidental_expenses incurred while traveling away from home will be deemed substantiated under sec_1_274-5 of the income_tax regulations when a payor the employer its agent or a third party provides a per_diem_allowance under a reimbursement or other expense allowance arrangement to pay for the expenses emphasis added while revproc_2003_80 sec_1 authorizes the per_diem method to substantiate those traveling expenses the per_diem method is available only to employees whose employers pay a per_diem_allowance in lieu of reimbursing the actual expenses an employee pays while traveling away from home moreover irs publication travel entertainment gift and car expenses explains that in the case of an employee there is no optional 6the court also notes that petitioner’s expenses for rent varied as much as dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date to zero on several days throughout standard lodging amount similar to the standard_meal_allowance your allowable lodging expense deduction is your actual cost petitioner’s claimed travel_expenses do not come within revproc_2003_80 sec_4 c b pincite because he was an employee who did not receive a per_diem_allowance from his employer therefore he is not entitled to his deduction for travel_expenses based on per_diem rates travel_expenses based on actual costs petitioner provided no receipts to substantiate his payment of certain expenses eg laundry heat or the dollar_figure for rv rent reported on january march and date he also reported in his logbook and claimed on his form_1040 u s individual_income_tax_return that he had paid certain travel_expenses in las vegas but he conceded at trial that he was actually in topeka eg he reported rent of dollar_figure on date and rent of dollar_figure and laundry expense of dollar_figure on date like petitioner’s vehicle expenses the actual costs of his travel_expenses are not sufficiently substantiated see sec_1_274-5t temporary income_tax regs fed reg date accordingly petitioner is not entitled to a deduction for travel_expenses based on actual costs c petitioner’s deduction for unspecified business_expense sec_1 dollar_figure deduction for licenses petitioner testified that his deduction for licenses related to a washington state electrician’s license for which he had reciprocity with alaska but he did not submit a copy of his license in addition as reported in petitioner’s logbook and deducted on his form_1040 his expenditures_for licenses actually include amounts paid for auto licenses eg tags of amount date paid in dollar_figure dollar_figure dollar_figure dollar_figure jan june july sept petitioner has provided no receipts or canceled checks substantiating his payment of those amounts see sec_6001 in addition the amounts were paid in relation to listed_property and therefore are subject_to the strict substantiation requirements of sec_274 and the regulations thereunder as discussed supra he has not sufficiently substantiated his vehicle expenses in accordance with those provisions also the amounts paid on july and date bear the notation mc which the court infers to mean in relation to motorcycle tags he testified that his motorcycles were used only in topeka for personal purposes consequently those personal expenditures are also not deductible under sec_262 in sum petitioner is not entitled to a dollar_figure deduction for licenses dollar_figure deduction for office as reported in petitioner’s logbook and deducted on his form_1040 his expenditures_for office include amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date paid in may may july dec dec petitioner submitted copies of an office depot receipt dated date substantiating a dollar_figure purchase of office items he also submitted copies of officemax and kinko’s receipts that are illegible because of the poor copy quality he has not proven that he paid the remaining dollar_figure for office items see sec_6001 accordingly the court finds that petitioner is entitled to a deduction of dollar_figure for office items see cohan v commissioner f 2d pincite in estimating a taxpayer’s deductions the court bears heavily against the taxpayer whose inexactitude is of his or her own making dollar_figure deduction for postage as reported in petitioner’s logbook and deducted on his form_1040 his expenditures_for postage include amount date paid in dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure feb june feb feb mar mar mar mar dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure apr may may may sept nov july july sept oct nov 1petitioner submitted a ups shipping receipt for dollar_figure on date addressed to a jamie knight at his former residence on 21st street although deductions for the following were not claimed on petitioner’s form_1040 he has submitted a post office receipt for a mailer and postage of dollar_figure paid on date a receipt for postage book of dollar_figure paid on date a receipt for postage stamps of dollar_figure paid on date and a receipt for postage stamps amount illegible paid on date he has not submitted any other receipts to substantiate his expenditures_for postage petitioner has not proven that he paid the postage expenses set forth in the table except as noted supra and he offered no testimony explaining how his postage expenses related to either his trade as an electrician or to job search expenses the record supports an inference that his expenditures_for postage were personal expenses and as such are not deductible see sec_262 indeed he testified that he could sign his local union’s books in topeka either in person or by sending something in by certified or registered mail but there is no evidence that he used the mail option other than his uncorroborated self-serving statements see 294_f2d_328 4th cir affg 34_tc_845 87_tc_74 petitioner testified that as a traveler he had to sign nonlocal unions’ books in person every wednesday to keep his name active and that you have to be present for daily calls at a nonlocal union in order to take the job because petitioner has failed to prove that his postage expenditures were either paid or related to his trade as an electrician or to job search expenses he is not entitled to the deduction see sec_162 sec_262 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any claimed deduction respondent’s determination is sustained dollar_figure deduction for phone as reported in petitioner’s logbook and deducted on his form_1040 his expenditures_for phone include amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date paid in jan feb feb mar mar apr may june dec july dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure aug aug aug sept sept oct nov 1petitioner provided a t-mobile receipt of dollar_figure for the purchase of a vpc with hs and an earbud on date 2although petitioner claimed a deduction of dollar_figure the correct total is dollar_figure petitioner provided no canceled checks or statements of monthly charges to substantiate his payment of his phone expenses in except as noted supra he however provided a statement of monthly charges dated date bearing the name of his then girlfriend he testified that they added another cell phone to her account and he paid the bill petitioner’s deduction for phone relates to listed_property that must be strictly substantiated in accordance with sec_274 and the regulations thereunder see sec_274 sec_280f sec_1_274-5t temporary income_tax regs supra petitioner has provided no evidence establishing the amount of his expenditures the amount of his business and total use the date of the expenditure or use or the business_purpose of his use see sec_1_274-5t temporary income_tax regs supra to the extent that his deduction for phone expenses consisted of charges relating to his then girlfriend’s cell phone use the deduction is not allowable see sec_162 sec_262 sec_274 trujillo v commissioner tcmemo_1992_481 gifts to certain persons are nondeductible personal expenses respondent’s determination is sustained d petitioner’s deduction for meals and entertainment_expenses deductions for meals and entertainment_expenses are generally subject_to the strict substantiation rules of sec_274 and the regulations thereunder but revproc_2003_80 sec_4 c b pincite provides that employees who pay meals expenses may use an amount computed at the federal meals and incidental7 expenses m ie rate for the locality of travel for each calendar day that the employee is away from home in lieu of using actual expenses to compute an allowable_amount as a deduction revproc_2003_80 sec_4 also explains that the amount will be deemed substantiated for purposes of paragraphs b and c of sec_1_274-5 provided the employee substantiates the elements of time place and business_purpose of the travel for that day emphasis added petitioner’s deduction for meals expenses consisted of amounts he expended for groceries and so-called per_diem rates 7the term incidental_expenses means fees and tips given to certain persons certain transportation_expenses between places of lodging or business and places where meals are taken if suitable meals cannot be obtained at the temporary duty site and mailing costs for filing travel vouchers and payment of employer- sponsored charge cards see generally irs publication travel entertainment gift and car expenses as reported in petitioner’s logbook his per_diem rates ranged anywhere from dollar_figure to dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure as reflected in petitioner’s logbook and deducted on his form_1040 his entertainment_expenses were based on his actual costs as reported in his logbook some of his entertainment_expenses consist of amounts for movies of dollar_figure on date in addition he submitted a sam’s club receipt for the purchase of a dvd for dollar_figure on date he also submitted a receipt of dollar_figure for books purchased at barnes noble with titles such as bath floorpl guide to freshw gardens every book of knots and flour eggs as shown on the receipt for which he reported the expenditure as entertainment in his logbook and deducted on his form_1040 because petitioner’s deduction for meals expenses were not based on the federal m ie rates of the various localities he does not come within the provisions of revproc_2003_80 sec_4 in addition he also has not satisfied the requirement of substantiating the business_purpose of his travel since he claimed deductions for meals expenses on december and dates for which he admitted that he was in topeka for personal reasons and not in las vegas for business reasons see id 8this pier diem rate as reflected in petitioner’s logbook on date was his actual cost of dollar_figure for a buffet at riviera hotel casino on date according to the sales draft similarly because he has not substantiated the business_purpose of his travel to allow a deduction for meals expenses based on federal m ie rates he also has not substantiated the business_purpose of his travel to allow a deduction for meals expenses based on actual costs see sec_1_274-5t temporary income_tax regs fed reg date moreover it would strain credulity to believe that petitioner paid the following meals expenses in his trade as an electrician or as job search expenses white zinfandel and ridley sauvignon blanc smirnoff beer miller beer beer cocktails and captain morgans monistat kotex tampons and midol razors deodorant toothpaste chapstick shampoo robitussin broom downy era magazines or candles brandy and cuervo mix and malibu rum and jose cuervo he also admitted that dollar_figure of his meals expenses related to charges for sierra spring water that was billed to his then girlfriend and delivered to her residence petitioner also has not substantiated his deduction for entertainment_expenses as required by sec_274 and the regulations thereunder specifically he has not substantiated certain amounts of his expenditures eg with a receipt the place of the expenditures such as the name address or location and the business_purpose of the entertainment ie the business reason for the entertainment the nature of the business benefit derived or expected to be derived as a result of the entertainment or the nature of any business_discussion or activity see sec_1_274-5t and temporary income_tax regs fed reg date indeed the evidence supports an inference that his expenditures_for entertainment related to personal expenses and were not paid in his trade as an electrician or as job search expenses eg the barnes noble purchase for books and sam’s club purchase for the dvd in sum the court holds that petitioner is not entitled to his deduction for meals and entertainment_expenses respondent’s determination is sustained e petitioner’s deduction for safety clothing petitioner testified that his deduction for safety clothing consisted of amounts expended for fire-retardant work clothing and steel-toed boots petitioner submitted the following receipts to substantiate his expenditures work world of dollar_figure workboot warehouse of dollar_figure american worker of dollar_figure and las vegas country store of dollar_figure clothing is a deductible expense only if it is required for the taxpayer’s employment is unsuitable for general or personal wear and is not so worn see 74_tc_1266 30_tc_757 the court accepts petitioner’s testimony that his fire- retardant work clothing and steel-toed boots were not suitable for general or personal wear but the las vegas country store receipt indicates that the amount was expended for three shirts and a pair of jeans this expenditure was for clothing that is suitable for general and personal wear and petitioner has not proven otherwise therefore the court finds that petitioner is entitled to a deduction of dollar_figure for safety clothing f petitioner’s deduction for union dues petitioner testified that he paid his local union dues yearly at his local union office he also testified that he paid union dues based either on a percentage or a set figure to the nonlocal unions when he worked as a traveler petitioner provided receipts or statements to substantiate his payment of local union dues of dollar_figure and nonlocal union dues for year-to-date of dollar_figure according to the receipt petitioner paid dollar_figure of local union dues on therefore he is not entitled to deduct that amount in see sec_461 sec_1_461-1 and income_tax regs in short the court finds that petitioner is entitled to a deduction of dollar_figure dollar_figure dollar_figure - dollar_figure for union dues see sec_162 sec_1_162-15 sec_1_162-20 income_tax regs g petitioner’s deduction for tool repairs petitioner submitted a receipt from tool service of dollar_figure for the repair of a saw that he uses in his trade he also submitted a sears receipt of dollar_figure for an extractor petitioner has not otherwise substantiated his expenditures_for tools or repairs the court therefore finds that petitioner is entitled to a deduction of dollar_figure to reflect the foregoing decision will be entered under rule 9the court notes again that several receipts are illegible because of poor copy quality
